DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-8 are pending.
Claims 7-8 are withdrawn.
Claims 1-4 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation “such that the SiO2 precipitation inhibitor concentration is set to be a higher value” is regarded as indefinite claim language, since the word “higher” is a relative word and it is unclear to which original concentration the Applicant intends the word to relate. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “such that the SiO2 precipitation inhibitor concentration is set to increase as the temperature of the phosphoric acid processing liquid increases”.

Regarding claims 2-6, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub. 2016/0042981) in view of Nakada (US Patent 5,470,421) and Yang (US Pub. 2015/0380323).
Regarding claim 1, Sato teaches a substrate processing apparatus ([0028] and Fig. 1, substrate liquid processing apparatus #1).

Sato does not teach a SiO2 precipitation inhibitor supply unit configured to supply a SiO2 precipitation inhibitor to be mixed into a phosphoric acid processing liquid used in performing an etching processing in a substrate processing tub, nor a control unit configured to set a SiO2 precipitation inhibitor concentration contained in the phosphoric 2 precipitation inhibitor concentration is set to be a higher value as the temperature of the phosphoric acid processing liquid increases, and control a supply amount of the SiO2 precipitation inhibitor to achieve the set SiO2 precipitation inhibitor concentration.
However, Nakada teaches a SiO2 precipitation inhibitor supply unit (Nakada – C4, L8-24 and Fig. 1, HF supply) configured to supply a SiO2 precipitation inhibitor (Nakada – C2, L46-57: hydrogen fluoride reacts with silicon compounds for their eventual removal, thus are interpreted as “inhibiting precipitation” by eliminating them before precipitation can occur) to be mixed into a phosphoric acid processing liquid used in performing an etching processing (Nakada – C2, L25-30) in a substrate processing tub (Nakada – C4, L3 and Fig. 1, etching bath #1), and to control a supply amount of the SiO2 precipitation inhibitor to achieve the set SiO2 precipitation inhibitor concentration (Nakada – C4, L8-31).
Sato and Nakada both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Sato with the SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).


It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum value for the SiO2 precipitation inhibitor concentration through routine experimentation in order to compensate for temperature and heat added during processing (Nakada – C4, L25-31) in order to effectively remove the silicon compounds (Nakada – C2, L5-35). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Modified Sato does not teach a controller configured to perform the SiO2 precipitation inhibitor method as above.
	However, Yang teaches a controller (Yang – [0018] and Fig. 1, computer #310 coupled to control system #300) configured to perform a silicate control method (Yang - [0018]).
2 precipitation inhibitor method as taught by modified Sato (particularly, Nakada) using the controller as taught by Yang in order to calculate data from a real-time monitoring system and control an etching bath system to control a silicate concentration (Yang – [0018]) in real time (Yang – [0030]).

Regarding claim 2, Sato does not teach wherein the control unit is configured to supply the SiO2 precipitation inhibitor when a silicon concentration of the phosphoric acid processing liquid becomes equal to or higher than a preset silicon concentration in a state that the SiO2 precipitation inhibitor is not mixed in the phosphoric acid processing liquid.
However, Nakada teaches supplying the SiO2 precipitation inhibitor when a silicon concentration of the phosphoric acid processing liquid becomes equal to or higher than a preset silicon concentration in a state that the SiO2 precipitation inhibitor is not mixed in the phosphoric acid processing liquid (Nakada – C4, L14-19: preferred to add HF in an amount corresponding to the formation ratio of the silicon content in the etching solution; C4, L25-31: optimum amount of HF may be appropriately determined depending on concentration of remaining silicon content and concentration of HF).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the concentration dependent SiO2 precipitation inhibitor method as taught by Nakada in 

Regarding claim 3, Sato does not teach wherein the control unit is configured to control the supply amount of the SiO2 precipitation inhibitor based on a processing time of the etching processing.
However, Nakada teaches supplying the SiO2 precipitation inhibitor based on a processing time of the etching processing (Nakada – C4, L16-19: HF added continuously or intermittently based upon a formation of silicon content, which is a time-based addition determined by a time-based silicon formation).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the time dependent SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).

The Examiner notes the breadth of the limitation “based on a processing time” is not limited to any specific length of processing time, and is met by the method as taught by Nakada since said method can be enacted continuously or intermittently, which are time-based actions.

Regarding claim 4, Sato does not teach the limitation wherein the control unit is configured to detect the SiO2 precipitation inhibitor concentration contained in the phosphoric acid processing liquid, and the control unit is configured to control the supply amount of the SiO2 precipitation inhibitor based on the detected SiO2 precipitation inhibitor concentration.
However, Nakada teaches supplying the SiO2 precipitation inhibitor based upon a detected SiO2 precipitation inhibitor concentration (Nakada – C4, L25-31: optimum amount of HF may be appropriately determined depending on concentration of HF).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the concentration dependent SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub. 2016/0042981), Nakada (US Patent 5,470,421), and Yang (US Pub. 2015/0380323), as applied to claims 1-4 above, and further in view of Minamida (US Pub. 2016/0126112).
The limitations of claims 1-4 are set forth above.
Regarding claim 5, modified Sato does not teach wherein the apparatus further comprises: an acid-based processing unit configured to remove an acidic material from an exhaust gas discharged from the substrate processing tub; and an organic-based 
However, Minamida teaches a gas-liquid separation of exhaust from a liquid processing unit [abstract].  Minamida specifically teaches that an exhaust pipe from the liquid processing apparatus (101 of Fig. 3) comprises a plurality of exhaust pipes for acidic (102) and organic (103) exhaust [0055]. Minamida teaches that each pipe is connected to an exhaust device (152, 153 of Fig. 3) that may be implemented by a pump [0055].  The pipe and exhaust device for acidic exhaust taught by Minamida corresponds to the instant claimed “acid-based processing unit,” and the pipe and exhaust device for organic exhaust corresponds to the instant claimed “organic-based processing unit.”  
Modified Sato and Minamida both teach liquid processing apparatuses, and are thus considered to be analogous art.  It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the exhaust processing units as taught by Minamida since Minamida teaches that when using organic and acidic gasses, acids such as HF and organics such as IPA need to be discharged separately in consideration of safety issues and suppression of pipe contamination (Minamida - [0053]).  
To clarify the record, the claim limitations “configured to remove an acidic material from an exhaust gas discharged from the substrate processing tub” and “configured to remove an organic material from the exhaust gas discharged from the substrate processing tub” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a 

Regarding claim 6, modified Sato does not teach wherein the apparatus further comprises a switching unit configured to introduce the exhaust gas selectively into either the acid-based processing unit or the organic-based processing unit which are arranged in parallel.
However, Minamida teaches the acid-based processing unit (pipe 102 and pump 152) and the organic-based processing unit (pipe 103 and pump 153) [0055].  The acid-based processing unit and the organic based processing unit are arranged in parallel, as can be seen in Fig 3 of Minamida.  Minimida further teaches that both of these units are connected to an exhaust switching unit 300 [0054].  The switching unit is configured to switch a discharge destination of exhaust gas from the processing unit (16) to one of the individual exhaust pipes [0059].  This corresponds to the instant limitation “configured to introduce the exhaust gas selectively into either the acid-based processing unit or the organic-based processing unit”
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the exhaust switching unit as taught by Minamida since Minamida teaches that such 

To clarify the record, the claim limitation “configured to introduce the exhaust gas selectively into either the acid-based processing unit or the organic-based processing unit” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Sato apparatus would be capable of performing the intended use as specifically set forth above.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered (in regards to the Sato ‘231 reference) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See in particular the Nakada and Yang references now relied upon, as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KURT SWEELY/Examiner, Art Unit 1718                   

/Benjamin Kendall/Primary Examiner, Art Unit 1718